DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       3989 CWELT-2007 LLC,
                             Appellant,

                                     v.

      MTGLQ INVESTORS, LP, ANTHONY S. VARGAS a/k/a
    ANTHONY VARGAS, SHARI VARGAS a/k/a SHARI LIPES,
 PNC BANK, SUCCESSOR IN INTEREST TO NATIONAL CITY BANK,
        WELLEBY MANAGEMENT ASSOCIATION, INC.,
                        Appellees.

                               No. 4D20-72

                         [November 19, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Dennis D. Bailey, Judge; L.T. Case No. CACE-13-
026448(11).

  Rachel M. Coe of Polaris Legal Group, Pompano Beach, for appellant.

  Rosannie Troche Morgan of eXL Legal, PLLC, St. Petersburg, for
appellee MTGLQ Investors, LP.

PER CURIAM.

  Affirmed.

MAY, FORST and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.